PER CURIAM.
Phoebe Ward brought an action against Kate Crary in the Hamilton Common Pleas, as executrix of the estate of Ben Crary, to recover money claimed to have been loaned fo the deceased during his life time. The petition set forth that the claim was duly verified and presented to the executrix and rejected by her. The answer admits this but sets forth that part of the claim is barred by the statute of limitations. That portion claimed to be barred was withdrawn from consideration ofThe jury, which found for Ward, and judgment was entered accordingly.
Error was prosecuted by_the executrix and it was claimed that the judgment is against the weight of the evidence; that the court erred in allowing proof of claim in evidence; and error in refusing to admit certain evidence. The Court of Appeals held:
1. Ward introduced sufficient evidence to fully support her claim; and no evidence was introduced by Crary in defense of said claim.
2. The answer to the petition admitted that the claim was rejected. I was not necessary to introduce in evidence the verified claim since it was admitted in the pleading; but when it was offered no objection was made.
3. Inasmuch as the defendant faSácl to reserve any exceptions to the rulings of the court in refusing to allow certain answers of two of her witnesses, error is not properly raised.
Judgment therefore affirmed.
(Hamilton, PJ., Cushing and Buchwalter, J J., concur.)